 Case 3:17-cv-02265-C-BH Document 12 Filed 05/11/20                                Page 1 of 1 PageID 93



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

GEORGE PICKENS,                                         )
                                                        )
                        Plaintifi                       )
                                                        )
                                                        )
                                                        )
UNITED STATES OF AMERICA,                               )
                                           '/I/.,       )
                        Defendants.                     )      Civil Action   No .   3 : 11   -CY -2265   -C-BH

                                                    ORDER

       Before the Court are the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge therein advising that this          civil action should be dismissed for failure to

prosecute    offollow court   orders.r

       The Court has reviewed the Findings, Conclusions, and Recommendation for clear enor

and finds none. It is therefore ORDERED that the Findings, Conclusions, and Recommendation

are hereby   ADOPTED      as the   findings and conclusions of the Court. For the reasons stated

therein, the above-styled and -numbered civil action is hereby DISMISSED without prejudice

pursuant to Federal Rule of Civil Procedure 41(b).

        SO ORDERED this l          lth   day of May, 2020




                                                    S             UMM          S
                                                    SENIO        UNITE          ATES DISTRIC                      E




      I Plaintiffhas failed to file objecticns to the Magistrate Judge's Findings, Conclusions, and
Recommendation and the time to do so has now expired.
